Case 2:18-cv-13536-GCS-APP ECF No. 62 filed 12/30/19         PageID.494   Page 1 of 3




                          UNITED STATES DISTRCIT COURT
                      FOR THE EASTERN DISTRICT OF MICHIGAN
                               SOUTHERN DIVISION

ANGELA D. ROE,

         Plaintiff,                                  Case No. 2:18-cv-13536
vs.

ROOSEN, VARCHETTI & OLIVIER,
PLLC and CREDIT ACCEPTANCE
CORPORATION,

     Defendants.
__________________________________________________________________/

 ROOSEN VARCHETTI & OLIVIER, PLLC’S UNOPPOSED MOTION
FOR LEAVE TO FILE SECOND MOTION FOR SUMMARY JUDGMENT

         Roosen Varchetti & Olivier, PLLC (“RVO”) states as follows for its

Unopposed Motion for Leave to File Second Motion for Summary Judgment:

         1.     On March 22, 2019, RVO filed a motion to dismiss for lack of subject

matter jurisdiction and an alternative motion for summary judgment. See Dkt.# 18,

PageID 105 – 135.

         2.     On June 19, 2019, the Court resolved several motions, including RVO’s

motion addressed to the Court’s jurisdiction. The Court denied that motion, in part,

and denied as moot RVO’s motion for summary disposition. See June 19, 2019

Order, Dkt.# 33, PageID 195 – 214.

         3.     Local Rule 7.1(b)(2) permits a party to file only one motion for

summary judgment, absent leave of court.


03201822 v1
Case 2:18-cv-13536-GCS-APP ECF No. 62 filed 12/30/19          PageID.495   Page 2 of 3




         4.   In denying RVO’s prior motion for summary judgment as being moot,

the Court found that the issues raised in that motion were more properly raised after

“full factual development in the context of a motion for summary judgment.” See

PageID 206.

         5.   The parties have concluded discovery and seek to both renew some

arguments raised in its prior motion that were not addressed by the Court because of

the procedural context of the case and raise new issues based on the discovery

conducted.

         6.   Plaintiff does not oppose the relief sought.

         WHEREFORE, there being no just cause otherwise, RVO respectfully asks

the Court to grant it leave to file a second motion for summary judgment.

                                    Respectfully submitted,

                                    MADDIN HAUSER ROTH & HELLER, P.C.

                                     /s/ Kathleen H. Klaus
                                    Kathleen H. Klaus
                                    Attorney for Defendant RVO
                                    28400 Northwestern Highway
                                    Southfield, MI 48034
                                    (248) 359-7520
                                    kklaus@maddinhauser.com
                                    Attorney Bar No. P67207

Dated: December 30, 2019




03201822 v1                                2
Case 2:18-cv-13536-GCS-APP ECF No. 62 filed 12/30/19         PageID.496    Page 3 of 3




                         CERTIFICATE OF SERVICE

        I hereby certify that on December 30, 2019 I electronically filed the above
 document(s) with the Clerk of the Court using the ECF system, which will send
 notification of such filing to those who are currently on the list to receive e-mail
 notices for this case.

                                         /s/ Kathleen H. Klaus
                                        Kathleen H. Klaus (P67207)
                                        Maddin, Hauser, Roth & Heller, P.C.
                                        Attorneys for Defendant RVO only
                                        28400 Northwestern Highway
                                        2nd Floor
                                        Southfield, MI 48034
                                        (248) 359-7520
                                        kklaus@maddinhauser.com
                                        Attorney Bar No. P67207
 DATED: December 30, 2019




03201822 v1                               3
